Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II claims 20, 22-25, 40-41 and 44-46 in the reply filed on 18 July 2022 is acknowledged. The election/restriction requirement is deemed proper and is therefore made FINAL. An Action on the merits of elected claims 20, 22-25, 40-41 and 44-46 is contained herein below.
Group I, claims 1-13 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
This application is a 371 of PCT/GB2018/053073 filed 10/24/2018. This application claims foreign priority to United Kingdom 1717509.2 filed 10/25/2017 and United Kingdom 1809456.5 filed 06/08/2018, under 35 U.S.C. 119(a)-(d). The certified copies of the priority documents have been filed in the instant application. 
The parent application United Kingdom 1717509.2 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 20, 22-25, 40-41 and 44-46 of this application. Priority date accorded is 10/25/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 22-25, 40-41 and 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the term analogue. Page 3, lines 1-23 in the specification gives examples of analogus, but a definition is not seen. The term analogue is broader than what is described in the specification. The metes and bounds as to what all are encompassed by analogue is unclear. The term analogue is also recited in claim 45.
Claims 22-25, 40-41, 44 and 46, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20, 22-25, 40-41 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Elder et al (Endocrine Abstracts, November 2014, vol. 36, abstract OC3.6; cited in IDS filed 03/24/2020) in view of Hiroi et al (The Journal of Clinical Endocrinology & Metabolism, 2002, 87, 1750-1753; cited in IDS filed 03/24/2020) and further in view of Agwu et al (Arch Dis Child, 1999, 80, 330-333; cited in IDS filed 05/20/2022).
Elder et al teaches a method of determining adrenal insufficiency wherein synacthen in combination with chitosan was nasally administered to adult subjects and saliva samples were taken and measurements of salivary content of cortisone and cortisol were made (Introduction, methods and Results; method of diagnosing adrenal insufficiency as in claim 20 and method of claim 45, limitation of claim 20 parts ii-iii, limitation of claim 45 part ii-iii), synacthen (tetracosactide) is the adrenocorticotropic hormone, chitosan is a bioadhesive excipient as in claim 20; composition is delivered into nasal cavity as in claim 25). The cortisone sampling done at 60, 75 and 90 minutes after nasal administration provides useful alternative (last para; timing as in claim 23). Elder does not expressly teach the limitations of part i in claim 20, the limitations of claim 22, part of the limitations of claim 23 (times other than 60, 75 and 90 min), and the limitations of claims 24, 40, 41 and 46.
	Hiroi et al teaches that synacthen (tetracosactide) is administered as a solution in 0.9% saline. This is also suitable for nasal administration (Abstract; page 1750, right col., first para; saline is excipient as in claim 20, part ii, and claim 45, part ii). Nasal administration offers a diagnostic approach as an adrenal function test (Abstract). Hiroi also teaches sampling at 30, 60, 120 and 180 minutes after administration (page 1750, right col., second para; as in claim 23).
	Agwu et al teaches testing for adrenal insufficiency via the use of synacthen.  Cortisol level is measured before administration of synacthen and then sampling is done further at 0, 10, 15, 20, 25, 30, 35, 40 and 45 minutes (measuring before administration-as in step i in claims 20 and 45; step iii as in claims 20 and 45, and the limitation of claim 23). The subjects are adolescents including one having congenital adrenal hyperplasia (page 330-see under subtitle: Patients and methods; limitation of claim 22 and the times as in claim 23). Agwu also teaches it is necessary to assess adrenal function in subjects having hypothalamus-pitutary disease and mild adrenal insufficiency (page 332, left column; limitations of claim 41). Even though Agwu’s method does not involve nasal spraying, one of ordinary skill in the art will recognize that its teaching regarding sampling before administration of synacthen, and at regular intervals after administration can be used in the method taught by Elder et al which teaches nasal spraying of synacthen. In view of the teaching regarding testing adolescents having congenital adrenal hyperplasia, the artisan will find it obvious to also test a pediatric subject as in claims 20 and 45, step i, the subject recited in claim 46, all the other subjects recited in claim 22, those having all the other conditions recited in claim 44. One of ordinary skill in the art will also perform step iii at the time intervals as in claim 23, the number of times as in claim 24 and do the intranasal administration once in 24 hours as in claim 40, in in view of the teachings of the prior art as starting points. Such is well within the skill level of the artisan to recognize and perform. This will also ensure peak cortisone/cortisol response and its reliability in the diagnosis of adrenal insufficiency as suggested by Elder et al (see under Results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to perform the method of adrenal insufficiency diagnosis as claimed since the method of diagnosing adrenal insufficiency, the steps and the agent used in the method are known in the art.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above are seen to be applicable here since based on the prior art teachings, synacthen (aka tetracosactide-an adrenocorticotropic hormone) is known to be used as the agent in the form of a nasal spray for measuring cortisol/cortisone content in a method of diagnosing adrenal insufficiency. Thus, it is obvious to arrive at the claimed method in view of the combined teachings of the prior art. Method improvement is the motivation. Using the adrenocorticotropic hormone (synacthen) as an agent in the form of nasal spray instead of administration via injection makes the method convenient to perform, especially in a paediatric subject.




Conclusion
1. Claims 1-13, 19, 20, 22-25, 40-41and 44-46 are pending.
2. Elected claims 20, 22-25, 40-41 and 44-46 (Group II) are rejected.
3. Group I, claims 1-13 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
4. Claims 14-18, 21, 26-39 and 42-43 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623